Citation Nr: 1106599	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-12 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for loss of teeth numbers 1, 4, 
5, 7, 8, 9, 10, 12, 13, 15, 18, 19, 31, and 32 for compensation 
or dental treatment purposes.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to May 1974, 
with an additional one year, two months unverified active duty.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the RO in 
Louisville, Kentucky, which denied entitlement to service 
connection for dental treatment.  


FINDINGS OF FACT

1.  The Veteran's tooth loss (including treatment therefor) 
during service was due to periodontal disease and was not caused 
or aggravated by inservice combat or other trauma.

2.  The Veteran was discharged prior to September 30, 1981.

3.  The Veteran was not a prisoner of war.

4.  The Veteran did not file a claim for benefits within one year 
of April 5, 1983.

5.  The Veteran's dental condition does not worsen a service-
connected disability.

6.  The Veteran is not 100 percent service-connected or in 
receipt of a total disability rating due to individual 
unemployability.

7.  The Veteran is not a Chapter 31 vocational rehabilitation 
trainee.

8.  The Veteran has not been admitted to VA care, and dental care 
is not medically necessary to a cause of admittance.  



CONCLUSION OF LAW

Service connection for loss of teeth numbers 1, 4, 5, 7, 8, 9, 
10, 12, 13, 15, 18, 19, 31, and 32 for compensation or dental 
treatment purposes is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 1712, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.381, 4.150, 17.161 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim for service connection for 
his teeth.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a).  See also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  Id.  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in June 2008 fully satisfied these duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded an April 2008 medical examination to 
obtain an opinion as to whether his dental condition was the 
result of service trauma or periodontal disease.  The examiner 
concluded that the Veteran had multiple tooth extractions due to 
chronic periodontal disease and not due to in-service trauma.  
This opinion was rendered by a medical professional following a 
thorough examination, interview of the Veteran, and review of the 
claims file.  The examiner obtained an accurate history and 
listened to the Veteran's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  Therefore, the Board finds that the examination is 
adequate.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Analysis

The Veteran contends that he is entitled to service connection 
for numerous teeth extracted during service.  The Veteran's 
representative argues that the Veteran's teeth were acceptable at 
entry and that subsequent treatment should be service-connected.  
For the reasons that follow, however, the Board finds that the 
Veteran's claim is not warranted.  

At the outset, the Board notes that a claim for service 
connection is also considered a claim for VA outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  To 
establish entitlement to service connection for a tooth in 
particular, the Veteran must have sustained a combat wound or 
other in-service trauma.  See 38 U.S.C.A. § 1712 (2002); 38 
C.F.R. § 3.381(b) (2010).  The significance of finding that a 
dental condition is due to in-service trauma is that a veteran 
will be eligible for VA outpatient dental treatment, without 
being subject to the usual restrictions of a timely application 
and one-time treatment.  38 C.F.R. § 17.161(c) (2010).  

In the present case, the Veteran has not asserted that he lost 
any tooth due to a combat wound or service trauma, except to the 
extent that his dental treatment in service may be considered 
dental trauma.  In this regard, the Board notes that service 
personnel and treatment records are negative for any evidence of 
a relevant combat wound or trauma.  

Further, for the purposes of determining whether a veteran has 
treatment eligibility, VA's General Counsel has held that the 
term "service trauma" does not include the intended effects of 
treatment provided during a veteran's military service.  
VAOPGCPREC 5-97 (1997).  The Board is bound by that decision.  
Thus, the Veteran in the present appeal is not entitled to 
service connection for loss of any tooth for compensation 
purposes.  

Moreover, under 38 U.S.C.A. § 1712, outpatient dental services 
and treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  Service connection for treatable carious 
teeth, replaceable missing teeth, dental or alveolar abscesses, 
and periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for outpatient 
dental treatment in accordance with 38 C.F.R. § 17.161.  38 
C.F.R. § 3.381 (2010).  

In particular, dental treatment is authorized based on several 
distinct Classes of eligibility.  38 C.F.R. § 17.161 (2010).  The 
Board will examine each Class in turn.

For Class I, dental treatment is authorized for a service-
connected, compensable dental disability or condition.  38 C.F.R. 
§ 17.161(a).  Missing teeth may be compensable for rating 
purposes under Diagnostic Code 9913 ('loss of teeth, due to loss 
of substance of body of maxilla or mandible without loss of 
continuity').  38 C.F.R. § 4.150, Diagnostic Code 9913.  However, 
the note immediately following this code states, 'these ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as a 
result of periodontal disease, since such loss is not considered 
disabling.' No bone loss through trauma or disease has been 
alleged or shown.  The Veteran has stated that he underwent oral 
surgery during service in which several upper teeth were 
extracted, a cast placed temporarily before a prosthesis replaced 
the upper teeth.  The Board notes that, in a precedent opinion, 
VA's General Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  An April 2008 
VA examination report indicates that the extractions were done to 
treat periodontal disease.  The periodontal disease is within the 
exception of DC 9913.  Thus, the Veteran cannot qualify for a 
compensable dental disability or condition.  Thus, Class I 
eligibility is not established.

Class II eligibility is based on service-connected dental 
disorders or conditions present at discharge or release from 
active duty, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary for 
the one-time correction of the service-connected noncompensable 
condition.  38 C.F.R. § 17.161(b).  The Veteran's final 
separation from service occurred in 1974.  Thus, he is not 
eligible for Class II. 

VA outpatient dental treatment is granted to those having a 
noncompensable service-connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  
There is no time limitation for making application for such 
treatment.  The significance of establishing service connection 
for a dental condition, based on service trauma, is that a 
veteran will be eligible to receive perpetual VA dental care for 
the condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).  The Veteran does not allege and the record does not 
show trauma or internment as a prisoner of war.  The Veteran was 
injured in the face and neck in an October 1970 welding accident.  
The treatment records related to that injury, including later 
plastic surgery notes, do not show any involvement of the teeth.  
Class II(a) eligibility is not established.

The evidence does not demonstrate that the Veteran can avail 
himself of any of the following categories by which VA dental 
treatment can be provided.  Class II(b) and Class II(c) require 
that the claimant be a prisoner of war, a status not accruing to 
the Veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application for 
VA dental treatment have been made (i.e., made within one year of 
April 5, 1983) and such treatment provided.  See 38 C.F.R. § 
17.161(f).  Review of the record does not show that the Veteran 
had sought and received VA dental treatment prior to the current 
claim, filed in March 2008.  

Treatment may be authorized for a dental condition that impairs 
or aggravates a service-connected disability (Class III).  See 38 
C.F.R. § 17.161(g).  The Veteran does not allege and the record 
does not show that a dental condition impairs or aggravates a 
service-connected disability.  Class III eligibility is not 
established.

The Veteran's service-connected disabilities are not rated as 100 
percent disabling by schedular evaluation or due to individual 
unemployability (Class IV), nor is there evidence that he is a 
Chapter 31 vocational rehabilitation trainee (Class V).  See 38 
C.F.R. § 17.161(h), (i).  And there is no evidence to show that 
he is receiving, or is scheduled to receive, VA care and 
treatment under 38 U.S.C.A. Chapter 17 (Class VI).  See 38 C.F.R. 
§ 17.161(j).

Based on this evidentiary posture, the Board finds that service 
connection for loss of any tooth for treatment purposes is not 
warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim service connection for 
loss of teeth numbers 1, 4, 5, 7, 8, 9, 10, 12, 13, 15, 18, 19, 
31, and 32 for compensation or treatment purposes.  The benefit-
of-the-doubt rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for loss of teeth numbers 1, 4, 
5, 7, 8, 9, 10, 12, 13, 15, 18, 19, 31, and 32 for compensation 
or dental treatment purposes is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


